Case 1:18-mj-05178-JGD Document 2 Filed 12/04/18 Page 1 of 1

& AO 466A (Rev. 10/03) Waiver of Rule 5 & 5.1 Hearings

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
WAIVER OF RULE 5 & 5.1 HEARINGS

(Complaint/Indictment)
CASE NUMBER: _/ y “5 | ¥ Ic

Richard Gaffey
CHARGING DISTRICTS ->- n
Defendant CASE NUMBER: SB WCR LY

   

 

 

I understand that charges are pending in the 2. District of _ jj Vi CL/ Motle
alleging violation of /. oy “Ss ce Z oy and that I have been arrested in this district and
(Title and Section)
taken before a judge, who has informed me of the charge(s) and my rights to:

(1) retain counsel or request the assignment of counsel if 1 am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) a preliminary hearing (unless an indictment has been returned or information filed) to determine whether there is probable
cause to believe an offense has been committed by me, the hearing to be held in this district or the district of prosecution;
and

(4) Request transfer of the proceedings to this district under Rule 20, Fed. R. Crim. P., in order to plead guilty.

I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):
( identity hearing

(___) preliminary hearing

( ) identity hearing but request a preliminary hearing be held in the prosecuting district and, therefore, consent to the issuance of
an order requiring my appearance in the prosecuting district where the charges are pending against me.

Abie par

Defendgnt “ t i

MA /1a Lesa, odo
Oe Date nee Chatisal (/

\
a
